       Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 1 of 32




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MACHELLE JOSEPH,

      Plaintiff,                                   CIVIL ACTION FILE NO.
                                                   1:20-CV-00502-TCB
      v.

BOARD OF REGENTS OF THE
UNIVERSITY SYSTEM OF GEORGIA;
GEORGIA TECH ATHLETIC
ASSOCIATION; GEORGE P. PETERSON,
in his individual capacity; M. TODD
STANSBURY, in his individual capacity;
MARVIN LEWIS, in his individual capacity;
and SHOSHANNA ENGEL, in her individual
capacity,

      Defendants.


           DEFENDANT BOARD OF REGENTS’ RESPONSE TO
           PLAINTIFF’S NOTICE REGARDING DEFENDANT’S
            ALLEGED FAILURE TO PRESERVE EVIDENCE

      COMES NOW, Defendant Board of Regents and, pursuant to the Court’s

January 26, 2021 Order (ECF No. 122), submits this, its response to Plaintiff’s

Notice regarding its alleged failure to preserve text message evidence, and shows

this Court as follows:




                                         1
       Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 2 of 32




      I.     Background and Factual Overview

      The parties have come before the Court with regard to Plaintiff MaChelle

Joseph’s allegation that Defendant Board of Regents (“BOR”) failed to preserve or

destroyed relevant evidence in this case (Plaintiff’s Notice, “Pl. Notice,” ECF No.

123). By and large, the parties agree that the BOR was under a duty to preserve

relevant information; the primary dispute appears to be over the scope of that duty

and the manner in which the BOR fulfilled it, particularly with respect to text

messages. However, this is not a case where any specific text messages are at

issue. Joseph has not, and cannot, cite to any controlling law or standard which

would establish that the BOR had an obligation to identify and preserve every

passing communication which might have referred to Joseph or her employment,

and her allegations of spoliation are too vague and speculative to warrant any

further consideration from this Court.

       For purposes of Plaintiff’s Notice and this Response, the relevant facts are

as follows: On January 26, 2019, four student-athletes from the Georgia Tech

Women’s Basketball (“WBB”) Team met with then interim-General Counsel and

Vice President for Ethics and Compliance Aisha Oliver-Staley to speak with her

regarding their concerns and complaints about Head WBB Coach MaChelle



                                          2
       Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 3 of 32




Joseph.1 Because the athletes were reluctant to have their names attached to any

formal complaints, Ms. Oliver-Staley asked them to see if their parents would

provide letters documenting the complaints. Ms. Oliver-Staley, alarmed by what

she had heard, consulted directly with President Bud Peterson and the President’s

Chief of Staff Lynn Durham and decided that an investigation into the claims was

warranted. In early February, 2019, the Human Resources office at GT worked to

engage the services of Eric Hoffman of the firm Littler Mendelson, P.C., to

conduct an investigation into the student-athletes’ claims and related parent letters

(the “Littler Investigation”).

      Mr. Hoffman began his investigation on or around February 25, 2019.

Joeleen Akin, Senior Women’s Administrator and then-Sport Administrator for

WBB was tasked with assisting Mr. Hoffman in arranging schedules of interviews

and putting him in contact with individuals who might be interviewed as part of the

investigation. On February 26, 2019, two of the original four complainants

indicated to Ms. Akin, Ms. Oliver-Staley, and Athletic Director Todd Stansbury



1
  This is not merely an allegation, as indicated by Joseph. See Pl. Notice, p. 10.
Two of the four complainants have now been deposed and have stated under oath
that they met with Ms. Oliver-Staley to communicate their concerns and
complaints about Joseph’s behavior. Ms. Oliver-Staley has also testified with
respect to this meeting and the actions she took in response to it, and the BOR has
provided information about this meeting in its sworn interrogatory responses.
                                           3
       Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 4 of 32




that they no longer wished to play basketball for MaChelle Joseph and intended to

quit the team. That day, Joseph was placed on paid administrative leave pending

the outcome of the investigation.

      Mr. Hoffman’s investigation concluded on or around March 18, 2019, and

he issued a final report to GT officials on March 20, 2019. A copy of the report

was given to Joseph, along with an opportunity to provide a response. On March

26, 2019, Mr. Stansbury, Dr. Peterson, Ms. Durham, Ms. Oliver-Staley, General

Counsel Ling-Ling Nie, Managing Attorney Kate Wasch, and Chief Human

Resources Officer Kim Harrington met to discuss the report and Joseph’s response.

Ultimately, Joseph’s employment was terminated on March 26, 2019.

      II.    The duty to preserve attached no earlier than February 26, 2019.

      The BOR accepts that it was on limited notice of potential litigation from

Joseph as of February 26, 2019, when the decision was made to place her on paid

administrative leave pending the outcome of the Littler Investigation. Prior to that

point, however, there was no reason to believe that Joseph would file suit because

the BOR had not taken any actions against Joseph.2 Indeed, even at that point, any



2
 The BOR does not concede, and expressly denies, that placing an employee on
paid administrative leave pending the outcome of an investigation is an adverse
employment action within the meaning of Title VII or Title IX. However, for
purposes of the litigation hold analysis, the BOR acknowledges that this job action
                                           4
       Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 5 of 32




anticipation of litigation was still tentative, as the investigation could have

completely exonerated Joseph.

             a. Ms. Banks’s November 21, 2018 letter is not sufficient to
                trigger the duty to preserve.

      Joseph attempts to backdate the BOR’s duty to preserve to a time at which

the BOR had not even taken any adverse actions against her. This is, of course,

preposterous; the BOR cannot be under a duty to preserve anything for litigation

when it has no reason to believe that it is actually subject to suit.3 Ms. Banks’

November 21 letter is vague and references only Joseph’s suspicion that, if her

contract were not renewed,4 such non-renewal might be the result of “retaliatory

motives of some in the GT Athletics Department.” See Pl. Notice, Exhibit 1. The

letter does not elaborate on who Joseph believed to harbor such retaliatory motives,

nor does it provide any details which would substantiate her suspicions or alert the

BOR as to what information, exactly, it would be under a duty to preserve. Further,



was sufficient to put it on notice that litigation may be forthcoming, should the
investigation result in Joseph’s termination.
3
  See The Sedona Conference, Commentary on Legal Holds, Second Edition: The
Trigger & The Process, Part I.B. “Triggering the Duty to Preserve,” 20 SEDONA
CONF. J. 341 (2019) (When determining if a duty to preserve has been triggered, “a
number of factors should be considered, including the level of knowledge within
the organization about the claim and the risk to the organization posed by the
claim.”)
4
  The BOR has already been found not to be a party to this contract.
                                             5
       Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 6 of 32




the letter professes Joseph’s intent to work collaboratively to resolve any potential

issues related to her employment and indicates that Ms. Banks will “be in touch

soon with a more detailed accounting.” Id. This letter, standing alone, cannot

trigger any meaningful duty to preserve because, in failing to specify any allegedly

adverse actions at issue or who took them, it does not put the BOR on notice of any

legitimate claims. Ms. Banks did not write again until February 22, 2019, and even

then, she wrote about an entirely separate issue. See Pl. Notice, Exhibit 2.5

      III.   The parties’ primary dispute is over the scope of the BOR’s duty
             to preserve, which must be considered from the BOR’s
             perspective.6

      The foregoing notwithstanding, and as noted above, the BOR does not

quarrel with the general notion that it had a duty to preserve evidence – even text

message evidence – which may be relevant to this action; the parties’ primary

dispute appears to be over the scope of that duty and the manner in which the BOR


5
  This letter is similarly insufficient to place the BOR on notice that it should have
retained any text messages presently at issue. The February 22 letter related to a
decision about whether to permit WBB sophomores to live off-campus; it had
nothing to do with the Littler Investigation or Joseph’s termination, and none of the
individuals identified in Plaintiff’s letter were involved in making the housing
decision. Ms. Akin communicated the decision to Joseph and her involvement in
that process was documented in emails which have been preserved and produced.
6
  Many of the arguments made herein have already been communicated to
Plaintiff’s counsel during communications related to text messages. See, e.g. Pl.
Notice, Exhibits 14, 15, 18. Defendant BOR hereby incorporates those arguments
in full.
                                              6
       Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 7 of 32




attempted to fulfill its duty. At the outset, the BOR notes that the scope of a party’s

duty to preserve may change over the course of time and litigation:

      A variety of events may alert a party to the prospect of litigation.
      Often these events provide only limited information about that
      prospective litigation, however, so that the scope of information that
      should be preserved may remain uncertain. It is important not to be
      blinded to this reality by hindsight arising from familiarity with an
      action as it is actually filed.

Fed. R. Civ. P. 37, 2015 Advisory Committee Notes. Once Joseph’s termination

was decided upon, the BOR reasonably foresaw that she might file a lawsuit

related to that job action. Even still, upon recognizing the threat of litigation,

“litigants need not…‘preserve every shred of paper, every e-mail or electronic

document, and every backup tape.’” Storey v. Effingham Cty., Case No. CV415-

149, 2017 U.S. Dist. LEXIS 93147, *12-13 (S.D. Ga. 2017) (citing Zubulake v.

UBS Warburg LLC, 220 F.R.D. 212, 217 (S.D.N. Y. 2003)).7 The reason for this is

simple and self-evident: it is an impossible standard to meet.

      In her arguments and representations to this Court, Joseph takes out of

context the various documentation that has been produced to date and she relies

heavily on the idea that any potentially lost text messages were “an obvious source



7
 See also The Sedona Conference, Commentary on Legal Holds, Second Edition:
The Trigger & The Process, Part I.C., “Implementing the Legal Hold” 20 SEDONA
CONF. J. 341, 355 n. 23 (2019).
                                        7
       Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 8 of 32




of relevant information,” Pl. Notice, p. 12, but never explains how.8 Her conjecture

regarding the relevancy of any potentially lost messages is insufficient to establish

that the BOR had a duty to preserve them. In her Notice, Joseph has not cited (and

the BOR is not aware of) any case which would establish the expectation that a

defendant to a discrimination and retaliation lawsuit is under a duty to preserve any

and all communications about the plaintiff or her employment, regardless of how

tangential or opaque they may be, yet that is what Joseph now accuses the BOR of

failing to do. It bears repeating that this is not a case where any specific text

messages are at issue: the student-athletes did not complain of harassing text

messages from Joseph; Joseph has never complained of harassing text messages

from any other BOR employees; Joseph has not alleged that she engaged in

protected conduct via text message; and the BOR is not relying on any specific text

messages as part of its defense. Cf. Sturdivant v. City of Atlanta, Case. No. 1:11-

cv-2310-RLV, 2014 U.S. Dist. LEXIS 186658 (N.D. Ga. 2014) (plaintiff

complained of sexual harassment which took the form of objectionable text



8
  The undersigned has repeatedly asked counsel for Plaintiff to identify what
exactly it is that she contends is missing from the BOR’s productions, or to
articulate how the allegedly missing text messages can bear on any of the issues in
this case. Plaintiff’s counsel has never been able to provide an answer and, even in
this filing before the Court, she repeatedly asserts that “relevant evidence” which is
“crucial” to her case is now lost, yet provides no detail.
                                            8
       Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 9 of 32




messages); McCalister v. TVA Bd. Of Dirs., Case. No. 3:14-cv-01569-HGD, 2017

U.S. Dist. LEXIS 26012 (N.D. Ala. 2017) (plaintiff complained of harassing text

messages); Kingsley v. Tellworks Communs., LLC, Case. No. 1:15-cv-4419-TWT-

JSA, 2017 U.S. Dist. LEXIS 92619 (N.D. Ga. 2017) (defendant pointed to

plaintiff’s text messages in support of its decision to fire her). “Due to the ever-

increasing volume of electronically stored information and the multitude of devices

that generate such information, perfection in preserving all relevant electronically

stored information is often impossible.” Fed. R. Civ. P. 37, 2015 Advisory

Committee Notes. The rule calls for reasonable efforts; “it does not call for

perfection.” Id. In this case, the BOR acted reasonably with respect to its

preservation efforts, which has been demonstrated by the volume of information

that it has reviewed and produced in this case. The BOR maintains that Joseph has

not made credible allegations of spoliation because she has not identified what it is

the BOR should have, yet failed, to preserve.

             a. The BOR preserved text message evidence which was
                foreseeably relevant.

      Joseph has not, and cannot, identify any specific lost or deleted text

messages which may assist her in prosecuting her case because the BOR took

reasonable steps to preserve and has already produced evidence which was

foreseeably relevant to her claims or its defenses. Indeed, despite making sweeping
                                           9
        Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 10 of 32




representations to this Court that the BOR failed to take “any meaningful efforts to

preserve evidence for use in this case,”9 Joseph now admits that, in its initial

production of documents, the BOR produced “approximately 246 pages of text

messages from the phones” of various witnesses, which Joseph characterizes as

“highly relevant evidence.” Pl. Notice, p. 6-7. Obviously, then, the BOR took

meaningful efforts to preserve relevant text message evidence. To elaborate, the

BOR preserved and produced text messages which were reviewed by the

investigator during his investigation of the complaints against Joseph, such as

anonymous threats received by the parent and former coach of one of the WBB

student-athletes. It also preserved and produced text messages which were directly

related to, or evidence of, other complaints about Joseph, such as another

employee’s offer to resign rather than work with Joseph anymore, and a separate

threat received by an Assistant Coach during the course of the Littler investigation.

As mentioned above, this is not a case where text messages themselves are at issue.

See, e.g., Percella v. City of Bayonne, Case. No. 14-3695(KM), 2020 U.S. Dist.

LEXIS 209037, *29-30 (D.N.J. 2020) (party alleging spoliation “failed to establish

that the alleged missing messages are relevant to the action and that their non-

production prejudices their defense.”); cf. EEOC v. Draper Dev. LLC, 2018 U.S.


9
    Transcript from Discovery Conference, January 14, 2021, 4:6-7; 4:23-24.
                                        10
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 11 of 32




Dist LEXIS 115124 (N.D.N.Y. 2018) (regarding an allegation of failure to

preserve the electronic devices containing the text messages at the “center of this

action”); Hespe v. City of Chicago, 2016 U.S. Dist. LEXIS 173357, *14-16 (N.D.

Ill. 2016) (even where plaintiff’s complaint specifically referred to text messaging

in describing some of the harassment she alleged, defendants failed to show that

contents of plaintiff’s devices were likely to “go to the heart of [the] case”);

Trainer v. Cont'l Carbonic Prods., No. 16-cv-4335 (DSD/SER), 2018 U.S. Dist.

LEXIS 100671, at *9 (D. Minn. June 15, 2018) (describing text messages

exchanged between plaintiff and his supervisor as “marginally relevant at best”).

Thus, there are limits as to what text messages the BOR could have reasonably

foreseen as requiring preservation and the BOR took steps to preserve those

messages.

      Joseph continues to broadly assert throughout her Notice that the BOR failed

to preserve “evidence,” but evidence of what she cannot say. In the context of a

discovery dispute, “[i]f the relevance of the requested discovery is not apparent,

the party seeking the production must demonstrate relevancy.” In re 3M Combat

Arms Earplug Prods. Liab. Litig., Case. No. 7:20-cv-26, 2020 U.S. Dist. LEXIS

192550, *12 (N.D. Fla. 2020); see also Raymond v. City of New York, Case No. 15

Civ. 6885 (LTS), 2020 U.S. Dist. LEXIS 38821 (S.D.N.Y. 2020) (“To prevail on

                                          11
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 12 of 32




their request for sanctions, Plaintiffs … must ‘set forth with any degree of

specificity, the materials which would have been helpful in prosecuting their

claims.’”) With respect to the preservation of ESI, the Court retains “discretion to

determine how best to assess prejudice in particular cases.” Fed. R. Civ. P. 37,

2015 Advisory Committee Notes. In every organization and every case, there will

be information which once existed but no longer does. That does not mean that the

information which is missing constitutes relevant or probative “evidence” and, in

the present case, Joseph has failed to demonstrate the importance of any lost

information.

               b. The BOR is not under a duty to preserve that which does not
                  exist.

      Plaintiff’s counsel has been informed that Dr. Peterson did not have

substantive text messages related to the events in this case and that it is not, and

was not, his practice to conduct Georgia Tech business by way of text message.

See Pl. Notice, Ex. 13, p. 2. This has been borne out by the examination of the

messages of Todd Stansbury, Joeleen Akin, Aisha Oliver-Staley, and others, none

of whom communicated with Dr. Peterson via text regarding the events at issue in




                                          12
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 13 of 32




this case.10 Additionally, please see the attached affidavit from Dr. Peterson,

Exhibit 1, in which he avers that it is not his practice to conduct GT business by

way of text message.11 The BOR acknowledges that any phone records which

reveal texting history may in fact show that Dr. Peterson occasionally texted with

other GT officials, but denies that any such text messages are substantive or

relevant to any of the contested issues in this case. The BOR is not required to save

all text messages of any given witness for the sole purpose of proving to Plaintiff’s

counsel that no relevant or responsive messages exist.

             c. The BOR was not under a duty to take preservation steps
                which are disproportionate to the needs of the case.

      A party’s duty to preserve, like its duty to produce, extends only so far as

would be proportional to the needs of the case. See Fed. R. Civ. P. 37, 2015

Advisory Committee Notes; In re Delta/Airtran Baggage Fee Antitrust Litig., 770

F.Supp.2d 1299, 1312 (N.D. Ga. 2011). Determining whether discovery is



10
   When witnesses did have communications with Dr. Peterson, they were largely
about trivial matters such as hotel arrangements or were otherwise nonsubstantive,
such as confirming the time of a meeting.
11
   Plaintiff could have obtained this information via the usual discovery process,
i.e. by deposing Dr. Peterson, but she has refused to depose any additional BOR
employees or agents until this matter was brought before the Court. In this way,
Plaintiff’s Notice is premature; there are still additional avenues of discovery
which should be exhausted before any question of spoliation can or should be
decided.
                                           13
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 14 of 32




proportional requires consideration of “the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant

information, the importance of the discovery in resolving the issues, and whether

the burden or expense of the proposed discovery outweighs its likely benefit. Fed.

R. Civ. P. 26(b)(1). This is a single-plaintiff employment action. Although Joseph

was highly paid, the issues presented in this case are, by and large, no different

from those presented in any other employment discrimination or retaliation case.

There are no text messages directly at the heart of any of the claims or defenses of

the parties. With the exception of one employee’s offer to resign and a few

screenshots of anonymous messages, there are no text messages which stand as the

only or best evidence of any critical decisions or events. Preserving complete

copies of the phones of all witnesses with the intent of reviewing and producing all

text messages that even touch on any issues presented in the case – no matter how

banal or duplicative those messages may be – is not proportional to the needs of

the case and the BOR was not obliged to save all text messages from Dr. Peterson,

Ms. Akin, Ms. Tucker, or Ms. Durham’s phones.12


12
   Joseph makes a passing wave at the notion that she does not expect the BOR to
have done this, but her actions throughout the course of discovery and her
statements in her Notice belie any such assertion. For instance, Joseph’s counsel
has indicated that they believe text messages related to scheduling meetings are
critical evidence in the case, despite the fact that this information can be (and has
                                           14
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 15 of 32




      In her Notice, Joseph wrongly asserts that she is entitled to every piece of

relevant evidence. Pl. Notice, pg. 23. However, the Federal Rules of Civil

Procedure clearly state that a party to litigation “may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to

relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1) (emphasis added). Indeed,

“[a] party to federal civil litigation does not get discovery of every piece of

relevant information. To effectuate the commands of Rule 1 and Rule 26(b)(1),

there comes a point when enough is enough.” Hall v. Sargeant, Case No. 9:18-CV-

80748-Altman/Reinhart, 2019 U.S. Dist. LEXIS 132393, at *2-3 (S.D. Fla. 2019).

Although Joseph makes no attempt to address the question of proportionality in her

Notice, it is key to any analysis related to the preservation and production of

documents for use in discovery.


been) obtained from other, less burdensome means, such as interrogatories or
through depositions. Indeed, the BOR has already indicated a willingness to permit
Joseph to exceed the number of depositions permitted by the Rules and it has
provided the dates and attendees of several meetings related to the claims and
defenses in this case in sworn interrogatory responses.
                                         15
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 16 of 32




                   i. The Court should consider the BOR’s efforts in context of
                      what was preserved.

      As noted herein, this is not a case which revolves around, or even involves,

any specific text messages and, in her Notice, Joseph makes no attempt to discuss

the amount of evidence she has already obtained. The efforts which were taken to

preserve relevant documents are apparent from what has already been produced.13

Once Joseph filed her lawsuit and the contours of her claims became clearer, the

BOR anticipated that this case might require an extraordinary amount of time and

effort; it was not wrong. As Plaintiff’s counsel has been informed, counsel and

agents for the BOR undertook extraordinary measures to produce relevant

documentation, including reviewing more than 35,000 files when looking for

information which was relevant and responsive to Plaintiff’s Second, Third, and

Fourth Requests for Production of Documents.14 Of those 35,000 files, roughly

2,600 were produced, for a responsive “hit rate” of approximately 7.5%. It took

approximately three months to locate, review, and produce all of this


13
   In addition to the documents received by the BOR and co-Defendant GTAA,
which total over 20,000 pages, Joseph has submitted third party subpoenas to two
student-athletes, the NCAA, and Littler Mendelson, P.C. The notion that she does
not have the information necessary to prosecute her case is baseless.
14
   The BOR has since provided documents in response to Plaintiff’s Fifth Request
for Production of Documents and will be providing a response to Plaintiff’s Sixth
Request for Production of Documents, which was served on the BOR on January
27, 2021.
                                         16
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 17 of 32




documentation. To be even more specific, counsel and agents for the BOR

reviewed approximately 33,000 items which were pulled as a result of various

electronic searches of GT’s email servers. An additional 2,089 files were

individually located and pulled by GT staff and witnesses. Of the 33,000 items

from the electronic searches, fewer than one thousand were relevant and

responsive to Plaintiff’s requests, for a responsive “hit rate” of approximately

2.7%. Many of those documents were repetitive of documents which had already

been located by GT staff and witnesses. See BOR Resp., Exhibit 2, December 4,

2020 Letter, p. 4. In addition to the documents produced in response to Rule 34

Requests, the BOR has provided sworn responses to Joseph’s Second, Third, and

Fourth sets of Interrogatories, along with corresponding documents, which

responses included information about the dates and attendees of meetings and

persons responsible for decisions related to Joseph’s employment. Clearly, the

BOR’s preservation efforts were not meaningless.

                   ii. The Court should consider the resources available to both
                       the BOR and the AG’s office.

      When evaluating questions of the reasonableness of a party’s preservation

efforts, courts are cautioned to consider the party’s available resources. See Fed. R.

Civ. P. 37, 2015 Advisory Committee Notes (“The court should be sensitive to

party resources; aggressive preservation efforts can be extremely costly, and
                                         17
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 18 of 32




parties (including governmental parties) may have limited staff and resources to

devote to those efforts.”). In the case of a state agency or entity in Georgia, the

Court should also consider the resources of the Attorney General’s (AG) Office,

which is obligated by state law to represent all state agencies and officials in

litigation before state and federal courts. Both entities have limitations on their

resources and capabilities with respect to electronic discovery.

      The AG’s office currently has eight attorney and two paralegal positions in

its Labor & Employment (“L&E”) Section. That team is collectively charged with

representing every state official and agency in any employment-related litigation

brought in federal or state court. With respect to electronic discovery, specifically

as it pertains to text messages, resources are limited. Aside from simply asking

witnesses to identify relevant messages – which is the most expedient method –

there are two ways in which counsel in an L&E case can search for responsive

messages on a cell phone:

             1) A complete backup of a given phone can be
                transmitted to a third party e-Discovery vendor, at
                which point the vendor can process the data,15 upload
                messages into a document reviewing platform, and
                run certain filters for date ranges and specific
15
  This service is not able to isolate text messages on the front end; instead, they
must upload and process all of the data on a phone – including photos, contacts,
and anything else that might be stored there. This is one reason this method tends
to be very expensive.
                                           18
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 19 of 32




                numbers. At that point, someone then has to manually
                go through all of the identified messages and threads
                to determine what is and is not responsive and
                relevant.16

             2) Someone can search the phone(s) by hand and take
                and upload screenshots of any relevant or responsive
                messages.

In either scenario, the review takes an extraordinary amount of time, which

translates to inflated litigation costs. The vast majority of messages tend to be

unrelated to any issues even touched upon in the case, but may encompass any

number of other sensitive topics, and, in most cases, this type of comprehensive

review of witness cell phones is unwarranted. The AG’s office is not equipped to

perform this type of search with respect to every L&E case when there is no

apparent reason to think text messages are critical, unique pieces of relevant

evidence.



16
  This was the method utilized to produce text messages from the backup of
Joeleen Akin’s phone. For reference, that process ended up costing several
thousand dollars and an inordinate amount of attorney time. Thousands of
messages were reviewed in order to locate anything that could touch on the issues
presented in this case. All told, less than half of what was reviewed was ultimately
produced, and most of that was non-substantive and/or had already been produced,
such as Ms. Akin’s messages with Mr. Hoffman. None of these approximately
1600 messages had any direct bearing on decisions made with respect to Joseph’s
employment. It is important to note, also, that that review encompassed only about
2.5 months’ worth of messages. To conduct such a review for multiple custodians
over the course of several months or years could cost tens of thousands of dollars.
                                            19
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 20 of 32




      Further, although Joseph faults the BOR for producing screenshots of

messages, this is not an unreasonable method for preserving and producing text

messages. See, e.g. Fed. R. Civ. P. 37, 2015 Advisory Committee Notes (“A party

may act reasonably by choosing a less costly form of information preservation, if it

is substantially as effective as more costly forms.”); see also The Sedona

Conference, Commentary on ESI Evidence & Admissibility, Second Edition, 22

Sedona Conf. J. 83, 112-113 (October 2020) (addressing the “simplest way to

facilitate preservation of messages” and observing that screenshots which can be

authenticated are typically sufficient). The BOR took reasonable efforts to preserve

text messages which were clearly relevant and probative of issues in the case and

which were consistent with the resources available to it and its counsel for the

review and production of such messages.17 Joseph has failed to point to any

controlling law or standard which would have put the BOR on notice that it was

required to preserve every single text message communication even tangentially

related to her or her employment. Doing so would have been massively

disproportional to the needs of any anticipated lawsuit.



17
  Even in instances where the BOR did retain complete copies of witness cell
phones, it was never with the intention of reviewing every single text message that
could remotely touch on any aspect of Joseph’s employment. As explained above,
such searches are overly burdensome and expensive.
                                         20
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 21 of 32




      Three of the witnesses whose text messages are now at issue were not named

as defendants in the lawsuit and had no authority to terminate Ms. Joseph’s

employment.18 As mentioned above, no employment decisions were made and

communicated solely via text, nor were there any decisions regarding WBB that

were made and communicated solely via text; there are no specific text messages

that are at the heart of any of Joseph’s claims; texts which were reviewed by the

investigator were preserved and produced; dates and attendees of meetings where

job actions were discussed have already been provided in response to

interrogatories; and Joseph will have an opportunity to depose each one of the

witnesses identified in her Notice. Where information can be obtained by less

expensive or burdensome means, it should be.

             d. There is no reason to believe anything substantial or significant
                has been lost.

      Rule 26(b)(1) indicates that courts should consider the importance of the

discovery sought in resolving the issues. However, Joseph has been unable to

articulate what it is she thinks is missing, or how these missing messages could be

“crucial” to her ability to prove her case. In an employment discrimination or



18
  To the extent Joseph intends to imply that Ms. Durham had any authority to take
any actions with respect to Joseph’s employment, the BOR expressly rejects such
an unsupported assertion.
                                        21
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 22 of 32




retaliation case, the main focus is always on the mindset of the decision maker(s).

See, e.g., Walker v. Prudential Prop. & Cas. Ins. Co., 286 F.3d 1270, 1274 (11th

Cir. 2002) (“Discrimination is about actual knowledge, and real intent, not

constructive knowledge and assumed intent. When evaluating a charge of

employment discrimination, then, we must focus on the actual knowledge and

actions of the decision-maker.”); Elrod v. Sears, Roebuck & Co., 939 F.2d 1466,

1470 (11th Cir.1991) (question is whether supervisors who terminated plaintiff

believed him to be guilty of misconduct); Alvarez v. Royal Atl. Developers, Inc.,

610 F.3d 1253 (11th Cir. 2010) (inquiry into pretext centers on the employer’s

beliefs, not the employee’s, and “to be blunt about it, not on reality as it exists

outside of the decision maker’s head”). Thus, Joseph’s claims that any now-

missing text messages from the phones of three non-decision makers are somehow

“crucial” to her prosecution of her case are not worthy of credence. Having already

explained circumstances regarding Dr. Peterson’s text messages in Part III.b.,

above, the BOR will briefly address the other three witnesses identified by Joseph

in her Notice:

                    i. Tucker

      Felicia Tucker was the Associate Athletic Trainer for the WBB team during

the 2018-2019 season. She did not serve in leadership in the Athletic Department

                                           22
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 23 of 32




and she played no role in the deliberations about decisions related to Joseph’s

employment. Ms. Tucker’s involvement was limited: at least one student-athlete

voiced some of her complaints about Joseph to Ms. Tucker and Ms. Tucker

arranged for the student-athletes to meet with Ms. Oliver-Staley. This is all

information which was known to Plaintiff through forms of discovery other than

text message.19 If Ms. Tucker exchanged any texts or other messages with the

student-athletes related to their complaints about Joseph, they were unknown to

any decision makers for the BOR and they were not considered during the Littler

Investigation. Similarly, if Ms. Tucker had any text messages related to her own

complaints about Joseph, those, too, were unknown to any of the decision makers

for the BOR and they were not considered during any investigation into any of the

allegations either against Joseph or by Joseph.20




19
  Nevertheless, Ms. Tucker’s texts with Ms. Oliver-Staley have been produced.
20
  In addition to the Littler Investigation, this case now encompasses at least five
other investigations into claims about Joseph and/or WBB, including: a 2016
investigation into Joseph’s misuse of her assistant; a 2017 investigation into
Joseph’s treatment of one of her assistant coaches; an ongoing NCAA investigation
into activities related to the WBB team; an investigation into Joseph’s complaints
about potential Title IX violations conducted by the outside firm of Lightfoot
Franklin & White; and an investigation into Joseph’s claims that her termination
was both discriminatory and retaliatory conducted by the outside firm Nelson
Mullins Riley Scarborough.
                                           23
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 24 of 32




                   ii. Akin

      Akin’s role in the Littler Investigation was limited and she played no role in

the decision to terminate Joseph’s employment. While Joseph repeatedly

references the nearly 1600 text messages produced from Ms. Akin’s phone,21 she

overstates the importance of these messages, which primarily consisted of Ms.

Akin’s efforts to schedule interviews between the student-athletes and the

investigator. While it is true that over 1600 messages were produced, many of the

chains consist of nothing more than logistical details. For example:

      Akin: Hi [student] You are scheduled for a meeting on Monday at
      1:00 pm.... Does that still work with your schedule?
      Student: Yeah. I’ll just have the (sic) cancel my tutoring
      Akin: Want me to tell Amanda and Sunsea?
      Student: Both.
      Akin: Done.

      Akin: Hey [student], I have you meeting with the investigator on
      Monday at 2:45. Does that still work?
      Student: Hey, yes it works.
      Akin: Ok great thanks. You will come up to the same area you were



21
   In an effort to demonstrate good faith, upon investigating the issues in the Nov.
9, 2020 letter, Pl. Notice, Exhibit 11, the BOR sent a backup of Ms. Akin’s phone
to its third party e-Discovery vendor to recover her text messages. In an exercise
which ended up costing several thousand dollars and many hours of attorney time,
the BOR was able to recover Ms. Akin’s messages back to February 17, 2019 –
before the Littler Investigation began. Hundreds of those messages related only to
scheduling and logistics.
                                           24
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 25 of 32




      in last night …. One of the suites
      Student: Okay
It cannot reasonably be claimed that all, or even most, of these messages were

probative of any of the issues in the case.22 The BOR has never denied that Ms.

Akin acted in this capacity and the messages show that Ms. Akin did not discuss

the content of the students’ investigative interviews with them via text message.

Referring to the number of messages produced is also misleading because each

single message appears on a separate page; many of the ~1600 messages consist of

nothing more than a single emoji, a one word response such as “ok” or one

person’s “reaction” to another’s text – i.e. “John Doe ‘liked’ the message from

Jane Doe.” The time and expense associated with the review and production of

these messages was extraordinary and unwarranted, as explained above.

                  iii. Durham

      Lynn Durham was not a decision maker in this case. Though Ms. Durham

was present for a number of the deliberative meetings which related to WBB and

Joseph, she did not have the authority to take any actions with respect to Joseph’s



22
  The BOR is willing to provide a log of the messages produced from Ms. Akin’s
phone for the Court’s consideration either in camera or under seal, should the
Court wish to review it. Because the log contains the personal phone numbers of
students and other sensitive information, the BOR cannot file the document on the
public docket.
                                         25
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 26 of 32




employment. Ms. Durham’s relevant text messages with Ms. Oliver-Staley, Ms.

Akin, and Mr. Stansbury have been produced. There is no reason to believe Ms.

Durham had any text exchanges with Felicia Tucker or any of the student-athletes.

Similarly, Ms. Durham had no text exchanges with the Littler Mendelson

investigator. As noted above and in Exhibit 1 attached hereto, Dr. Peterson does

not frequently communicate by text and there is no reason to believe Ms. Durham

exchanged any substantial messages with him. Further, in addition to Dr.

Peterson’s phone, Ms. Durham’s phone was also set to delete messages after thirty

days. See Pl. Notice, Exhibit 13. Thus, her text messages from the relevant time

frame were no longer accessible even before the BOR could have anticipated that

her text messages might be at issue, given that she did not have the authority to

make any decisions with respect to Joseph’s employment.

             e. Plaintiff attempts to create an unworkable standard for the
                preservation and production of text messages.

      The preservation, review, and production of ESI is – and will continue to be

– a hot spot issue in civil litigation. Increasingly, defendants are tasked with

undertaking hundreds of hours of review, poring over tens of thousands of

documents, the vast majority of which end up being irrelevant to the issues

presented in a given lawsuit. This case is no exception. Even still, Joseph is not

satisfied with having copies of the documents which are directly relevant to her
                                        26
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 27 of 32




claims, or even with having copies of hundreds – or thousands – of documents

which are tangentially related to her employment. Instead, Joseph faults the BOR

for not retaining every single communication any witness might have ever

exchanged about her and her employment, regardless of the medium or apparent

importance (or unimportance) of the communication itself. Her expectations are

unreasonable and not supported by any standards or law of which the BOR or its

counsel is aware. Given the limited resources available to state agencies, to create

such a standard would be entirely unworkable.

      Text messages are inherently different than, for instance, email

communications or official reports. Unlike emails or documents saved on an

entity’s network, for instance, text messages are not saved on an enterprise server

and, even where they can be automatically backed up to a cloud service, there is no

centralized cloud service that can be used to amass all of the texts inside a

particular organization. Further, texts are typically informal, transient in nature,

and tend to be so esoteric as not to be fully understood by any individual not party

to the conversation.23 Because of their informal nature, they are also less amenable


23
  For instance, assume Witness A texts Witness B before a meeting to say “Are we
going to talk about the report I saw this morning?” An individual who is a stranger
to that conversation, such as a reviewing attorney, is not going to be able to
determine through simple document review whether that particular message is in
any way related to the litigation. Indeed, many similar exchanges have been
                                          27
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 28 of 32




to keyword searches to help pare down the body of potentially relevant or

responsive documentation. Indeed, most of the text messages which have been

produced in this case do not reference Joseph or WBB by name, which is one

reason their review is such an intensive exercise.

      Relying on a case from outside this jurisdiction, this Court once cited with

approval the observation that “whether preservation … conduct is acceptable in a

case depends on what is reasonable, and that in turn depends on whether what was

done – or not done – was proportional to that case and consistent with clearly

established applicable standards.” See In re Delta/Airtran Baggage Fee Antitrust

Litig., 770 F.Supp.2d 1299, 1312 (N.D. Ga. 2011) (quoting Rimkus Consulting

Grp., Inc. v. Cammarata, 688 F.Supp. 2d 598, 613 (S.D. Tex. 2010)) (underline

emphasis added). Nothing in Joseph’s Notice to this Court indicates that any such

clearly established standard existed with respect to text messages. She has failed to

show that the BOR’s efforts to date have been unreasonable or that anything

important is missing. At the end of the day, Joseph’s Notice represents nothing

more than a vague assertion that she thinks people were talking about her over text.



reviewed during the course of discovery for this case. Text exchanges such as these
have minimal, if any, probative value, particularly where – as was done here – the
Defendant has already given information about any meetings related to particular
events or claims via other discovery methods, such as interrogatories.
                                         28
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 29 of 32




      IV.    Conclusion

      Armed with little more than innuendo and speculation, Joseph accuses the

BOR of “destroying evidence” which she deems “crucial” to her case. She cannot

articulate what it is she thinks is missing or how it will help her prove her claims,

and she ignores the extraordinary measures that the BOR has already undertaken to

preserve and produce relevant evidence. Without even credibly demonstrating that

the BOR was under a duty to preserve anything which has been lost, Joseph

attempts to weaponize the discovery process by leveling one of the most serious

allegations against another party to discovery: spoliation. For the reasons explained

herein, the BOR respectfully requests that this Court dismiss Joseph’s Notice and

deny her all relief requested.

             Respectfully submitted, this 2nd day of February, 2021.

                                       s/Courtney C. Poole
                                       Courtney C. Poole
                                       Georgia Bar No. 560587
                                       Katherine P. Stoff
                                       Georgia Bar No. 536807
                                       Georgia Department of Law
                                       40 Capitol Square SW
                                       Atlanta, Georgia 30334
                                       Telephone: (404) 656-3384
                                       Email: cpoole@law.ga.gov
                                               kstoff@law.ga.gov

                                         Attorneys for Defendant BOR

                                          29
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 30 of 32




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing has been

prepared in compliance with Local Rule 5.1(C) in 14-point Times New Roman

type face.

                                         This 2nd day of February, 2021.

                                               s/Courtney C. Poole
                                               Assistant Attorney General




                                        30
      Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 31 of 32




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MACHELLE JOSEPH,

      Plaintiff,                                    CIVIL ACTION FILE NO.
                                                    1:20-CV-00502-TCB
      v.

BOARD OF REGENTS OF THE
UNIVERSITY SYSTEM OF GEORGIA;
GEORGIA TECH ATHLETIC
ASSOCIATION; GEORGE P. PETERSON,
in his individual capacity; M. TODD
STANSBURY, in his individual capacity;
MARVIN LEWIS, in his individual capacity;
and SHOSHANNA ENGEL, in her individual
capacity,

      Defendants.



                          CERTIFICATE OF SERVICE

   I hereby certify that on February 2, 2021, I electronically filed the above

RESPONSE TO PLAINTIFF’S NOTICE REGARDING DEFENDANT’S

ALLEGED FAILURE TO PRESERVE EVIDENCE with the Clerk of Court

using the CM/ECF system which will automatically send email notification of such

filing to the following attorneys of record:

      Colleen Coveney (coveney@kmblegal.com)
      Lisa Banks (banks@kmblegal.com)
                                    31
Case 1:20-cv-00502-TCB Document 130 Filed 02/02/21 Page 32 of 32




Ed Buckley (edbuckley@buckleybeal.com)
Rudi Julius (rjulius@buckleybeal.com)
Marilynn Robb (robb@kmblegal.com)
Tania Faransso (tania.faransso@wilmerhale.com)
Jamie Yood (jamie.yood@wilmerhale.com)


                             s/Courtney C. Poole
                             Courtney C. Poole
                             Georgia Bar No. 560587
                             Counsel for Defendant Board of Regents




                               32
